DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dahl et al. (U.S. Publication No. 2009/0264754).
Dahl et al. discloses an implant installation strength evaluation method comprising: a step of vibrating an implant (Figure 1, vibration source is directed toward implant 12); a step of measuring time series data of the number of vibrations and vibration strengths of the implant vibrated in the vibrating step (Paragraph 60, ultrasound probe 20 collects data over a range of time); and a step of deriving information indicating an index of an installation strength of the implant based on the time series data of the number of vibrations and the vibration strengths of the implant (Paragraph 60).
Regarding claim 2, a step of acquiring an evaluation result of the installation strength of the implant based on the information indicating the index of the installation strength (Paragraph 62).
Regarding claim 3, the deriving step, a relationship between a frequency, the number of vibrations, and a vibration strength is obtained based on the time series data of the number of vibrations and the vibration strengths of the implant; a frequency corresponding to a predetermined number of vibrations and a predetermined vibration strength is obtained from the obtained relationship between a frequency, the number of vibrations, and a vibration strength; and the information indicating the index of the installation strength of the implant associated with the obtained frequency is obtained from association between the frequency and the information indicating the index of the installation strength of the implant (Paragraph 132).
Regarding claim 4, at least one of the steps is controlled and executed by a computer (paragraph 132, MATLAB is a computer program thus that step is controlled and executed by a computer).
Regarding claim 5, the information indicating the index of the installation strength of the implant is an embedding torque indicating a resistance generated in a bone when the implant is embedded in the bone (paragraph 112).
Regarding claim 9, the vibrating step, the implant is vibrated by applying a force to the implant (the vibrations applied by vibrator 16 can be considered a force).
Regarding claim 10, the measuring step, the time series data of the number of vibrations and vibration strengths of the implant vibrated in the vibrating step is measured using an acceleration sensor (paragraph 176).
Regarding claim 11, the measuring step, the time series data of the number of vibrations and vibration strengths of the implant vibrated in the vibrating step is measured based on a generated sound (paragraph 60, all vibrations generate a sound).
Regarding claim 14, a step of vibrating an implant includes; a step of measuring time series data of the number of vibrations and vibration strengths of the implant vibrated in the vibrating step (paragraph 60); and a step of deriving information indicating an index of an installation strength of the implant based on the time series data of the number of vibrations and vibration strengths of the implant (Paragraph 62, wherein both or any one of the vibrating step and the measuring step is executed by an implant installation strength evaluation device and is executed in a non-contact manner utilizing a laser beam (Paragraph 11).
Regarding claim 15, Dahl et al. discloses an implant installation strength evaluation device acquiring data using the implant installation strength evaluation method according to claim 1, the device comprising: a vibration induction unit (16) that vibrates an implant; a measurement unit (20) that measures time series data of the number of vibrations and vibration strengths of the implant vibrated by the vibration induction unit; and a deriving unit 24) that derives information indicating an index of an installation strength of the implant based on the time series data of the number of vibrations and the vibration strengths of the implant measured by the measurement unit.
Regarding claim 16, Dahl et al. discloses an implant installation strength evaluation device acquiring data using the implant installation strength evaluation method according to claim 1, the device comprising: a vibration induction unit (16) that vibrates an implant; a measurement unit (20) that measures time series data of the number of vibrations and vibration strengths of the implant vibrated by the vibration induction unit; and a deriving unit (24) that derives information indicating an index of an installation strength of the implant based on the time series data of the number of vibrations and the vibration strengths of the implant measured by the measurement unit, wherein both or any one of the vibration induction unit and the measurement unit performs an action in a non-contact manner utilizing a laser beam (paragraph 11).
Regarding claim 17, Dahl et al discloses a program for acquiring data using the implant installation strength evaluation method according to claim 1 by causing a computer (24) to execute a step of vibrating an implant (paragraph 61), a step of measuring time series data of the number of vibrations and vibration strengths of the implant vibrated in the vibrating step (paragraph 60), and a step of deriving information indicating an index of an installation strength of the implant based on the time series data of the number of vibrations and the vibration strengths of the implant (Paragraph 62), wherein both or any one of the vibrating step and the measuring step is executed in a non-contact manner utilizing a laser beam (paragraph 11).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meredith et al. (U.S. Publication No. 2002/0143268).
Meredith et al. discloses an implant installation strength evaluation method comprising: a step of vibrating an implant (Figure 2); a step of measuring time series data of the number of vibrations and vibration strengths of the implant vibrated in the vibrating step (Using frequency response analyzer 130); and a step of deriving information indicating an index of an installation strength of the implant based on the time series data of the number of vibrations and the vibration strengths of the implant (Paragraph 43-46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith et al. (U.S. Publication No. 2002/0143268) in view of Yasushi et al. (U.S. Publication No. 2016/0081764).
Meredith et al. discloses the claimed invention except for the implant is vibrated by applying a water stream. Yasushi et al. teaches vibrating a dental implant with an ultrasonic vibration device with water applied to the implant (paragraph 42). Such is known for cooling the area of the ultrasound probe. It would have been obvious to one skilled in the art at the time the time of filing to include water with the vibration system of Meredith et al. in view of Yasushi et al. as such keeps the vibrated area cool during vibration. 

Allowable Subject Matter
Claims 6, 7, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose an implant installation strength evaluation method including vibrating an implant, measuring time series data and a step of deriving information indicating an index of installation strength based on the data. The index of installation strength of the implant is a pulling force that is a force acting when an artificial joint cup is detached from a bone in a case in which an installation rod is attached to the joint cup and the rod is pulled. 
Furthermore, the step of vibrating by irradiated with a laser beam. The vibrating step can also be done by applying a water stream to the implant and the vibration strengths of the implant are measured by applying a water stream to the implant based on a generated sound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775